661



           OFFICE      OF THE AlTORNEY     GENERAL   OF TEXAS
                                  AUSTIN




IionorableJohn 8. Winters
Ez8outlve Dlrrotor
State Department of Pub110 Welfare
Austin    3,   Teraa

Eear Sir:




          We are pleased to refly ,,$a~&UP letter oi‘Be&a-
ber 20, 1944, la whioh you reQu8rt the opinloa of this de-
partment on the above o&pti ed +ibJect.,.
                             Y     \,./’ .::’
          The facts Oolltalned ‘0 the r&orandum rubmitted
with yc)urletter ar8P4%+r8$ly~ ‘Ppat’~(t  8XtOrt8d $r5.00 oash
from B on th8 proml#@ tt#t”whe (A)~wod%d get B’s husband a
grant of old age mSititaoC8. lTh8 f Uil     ice A charged B
for thls extraorclin~y servlci*vas $68,r Oj $15.00 oash aad
the balance to be paid out df,the old a&e asSi8tanCe grant
after it vu obtaiwd;.~
           e-s      t. I\,     ,;? i
          Ye ilr8Of t’heo&Ulop.ihat the abOV8 set Of iaCt8,
if true; cenet$tuto a flolat$,@Rof Bbotioa 32 0;r the public
Yelie   &it of 1941, the~~Ba& being Pl’ticlb   6950, Vernon’8
rmnotateq~civil..pt.ytss, which read8 u Sollows;

               “Jt  sh&   tie unlawful ror any attorney at
         lf&h olll,et$cirn99in faot, or any other  person,
         firm h2.r i%rp*ation vhat sower, represent Ina aw
         appllcBot ~‘rsolplent of assistance to the aged,
         to the ne&     bliad, or to any llsedpdependent
         child, or for any child usUs.re service with
         resp8ct t0 any application befOr the State De-
         partment, or any of its agenta, to charge a fee
         ior his services in excess of Ten Dollars ($10)
         ln aiding or reprcsentiag any such applicant be-
         fore the State Department, or for any other
Honorable John Ii.Winters, page 2



     servicein lldlng  such apFIlcant to secure as-
    slstanoa or servloe. It Shall 1ik8V188   be t?n-
    lawful for any person, rum or oorForatlon, to
    advertise, hold hhS8lf out for or sollclt the
    procurement of assistance  or aarvlce.”

          SubS8Otlon (3) of s8CtiOll34   9l’OVld88   the   98tity
and reads in part as iollovs :
                I or  whoever violates section 32 or
     S8CtiO;lj3k     this AOt, shall be guilty of a mls-
    dormnor,    and upon oonvlotlon thereof, shall be
    fined eny sum not more than One fiundrsd   Dollars
       100) or be lnprlroned for not less than sir
    18 ) months, nor more than two (2) years, or be
    both so fined and ~pvIson8d.n

          Further, you inquire whether or not it vould be
la violation of Section 33 of the Public u8lis.reAct of 1941
for the State Department to furnish the county attorney vlth
whatever information may be eontalned in the case record of
the husband of the said B, and vhether or not the worker may
appear la court and testify es to the lnformatlcn which she
obtained while octlng in the capacity of a worker ulth the
State Iepartvbent.

          Your second question 1s prompted by the Frotl-
slons of Seotlon 33 (1), which reads as follovsr

           "It shall be unlavful,    SXOeDt for 9urpoS88
    dlr8OtIy OOiur8Ct8dvlth the administration of
    general asslstancs,   old ax8 assistance, aid to
    the blind, or aid to dependent children. and in
    cccoraance with the rules and ragtiatlons of the
    3tate Department, for any person or persons to
    solicit, disclose, recelVe, mak8 us8 Of, Or t0
    authorlse, k~oul~gly permit, pertlolpate la, or
    aCqUieSC8   in the use Of, 8.nylist Of, Or naI~8s
    Of, or any information concerning, persons ap-
    piylug for or receiving such assistance, direct-
    lg or Indirectly derived Srom the records, Papers,
    filea, or COm~iCatiOnS        Of the State I%F~tVWnt
                                                                     663


     or subdlvlslons or agenoles thereof, or acquired
     in the oours8 of the performance of official
     duties . ” (Underscoring ours)

           It   is noted then that lnformatlori   secured by the
3tate Eepartment in admlnlstering the various provlslons of
this Act 1s confld8ntl@1, and ve think properly so. The
leglslatlv8 intent    or the public policy maifert      by Section
33, supra, 1s V8u 8Xpr8sS8d ln the 0888 Of Goopersberg v.
Taylor, (Sup. ct. Of a. I. 1933) 266 If. Y. Supp. 359, Vhere-
la the court, 10 construllrg    a similar provlslo~   of the pub-
lic U8ifU8    law 0s H8U York, said:
          I)      The pub110 policy expressed In this
     statuti k’founded upon the d8slrablllty that
     the identity Of those aCO8ptilAg.pUbliO       r8118f
     should Rot be dlsalos8d lest vorthy rsclpfents
     be discouraged from applying tor        r8118f by rea-
     son Of the publloity to which they might be sub-
     jected. . . .*

          By Opinion go. G-2122, addressed to Xonorable Geo.
a. Sheppard, this departaent held that the COnptrOlleP vas
not authorized to furnish to the general pub110 the old age
warrant register and llst 0r olalms on file in that OfflC8.
          Later, by Oplnlon Nor o-4976, addressed to Honor-
able Bomer Garrison, Jr., Dlreotor Of the Department Of Pub-
lic Safety, V8 said:
          "The Publlo Welfare Act of 1939,  repealed by
     Act8 of the 47th Legislature, contained a corres-
     ponding provision to Section 33, suprar   Refarrlng
     to records Of the tipartlnentof Public welfare,
     the Act of 1939 provided that such records shall
     be open t0 lnap8ctlon only t0 p8rsons duly au-
     thorized by the State, or the Ullitsd States, t0
     Mik8 such Inspection in conIi8otlonvlththeir Of-
     flcial duties. The Act 0s 1941 houever makes no
     such 8XC8ptlOu.

             “It is therefore the opinion of this depart-
      ment that the State Department of Public W81fW8
      is not   permitted to furnish the Texas DspartmeQt
      or public Safety with a list of names or Persons,
      nor any information concerning person8 applying
iionorableJohn 11.Winters, page 4



      for   or r808iVlEig     lSSlStaQC8   through   the State
      ~D8p&lPeQt Of Public w8lfsF8."

          You mill note then that this departnent, by its
3plnlons, has realously guarded th8 confidential nature of
this iQfOrMtiOn iQ UU8S   Vh8r8  the 1RfOrplatlOQ is to be
used for purposes in no way oonnected with the adainlstra-
tlon 0s the provlslons 0s this Act.

           Bovovor , Under the faOt8 here lnvo1vod, Ye -8    or
the  oplniaa that the information r8qU8St8d is to be used for
pUFpOS88  direOtly  oON&eOted Vlth th8 adril%iStP’stfOQ Of the
Act. By the expresr terts of Section 33, you are authorfeed
to furnish information,        . for purposes dlrootly con-
nected vlth the adm.inlstrk~on of general asslstanoe. . . ."
Such information must be furnished in accordance with the
rules and regulations adopted by the State Depsrtaent as pro-
vided by Section 33 (2), which reads 8a follovst

              "The rule-making power of the Stat8 Depart-
      m8nt shall include the pover to establish and
      enforce reasonable rules and regulations govern-
      lng the ouetodg, use, and pvoservatlon of the
      records, papers, fii8S, and communications of the
      State DopartPrentand its local oifloers.     Uhere-
      ever, under provisions of law, names and addr8sses
      0s r8olpl0nts of public asslstanco are fumlshed
      to or held by any other agency or department Of
      government, such agency or d8p8rtm8nt~of govern-
      ment shall be required to adopt r8gulatlons    nec-
      8SS&Lry   to prevent the publication of lists there-
      of or their us8 for purposes not direotly oon-
      nocted vlth the admlnlstratlon of public asslst-
      ante."

          Examining the Act as a vhole,              Ye   find other perti-
nent provlslons:
             "Sec. 4. The Stat8 Department shall be
      changed with the adminlstratlon    of the welfare
      activities   of the State as hereinafter  provided.
      The State Department shall:
             n.   .   .   .
                                    -I
                                                                         665



Honorable John H. Winters, page 5



                “(5)
                  Asslat other departmentr, agencier and
       lortitutionr of the local State and Federal GOT-
       ernmenta, vhen lo requested  and cooperate vlth
       such agencies vhen sxpedlent, in performing aerr-
       ices la oonformlty with the purpose.   or this Act;
              I . . . .”   (Undderroorlw   oum)

          By the provlrlonr or thlr Seatlou,   when oonstrued
in connection with other provlalonu oi the Act, it becomes
your duty to iurnlrh the proneouting  officer vlth ouch ln-
formation a8 may rhov or tend to ahov that   a criminal act
has occurred. Thatll, that the prorlrloaa OS Section 32
have been violated. This lnformatloo lhould be furnished
in accordance vlth rules promulgated by the State Depart-
ment and only such lnformatlon aa 18 necessary to ahov that
a violation has occurred should be furnlrhed. Perswal
data coacernlng family statue , etc., vhloh vould in no vay
be relevant to a prosecution  for a violation Of provision8
of this Act, should not be furnlahed.

          In adopting ruler ooncernlng the use of informa-
tion in your posresslon by others, ve suggest you keep in
mind not only the provisions of the statute, but also the
legislative latent aa expressed la the Coopersberg came,
supra.
          We see no objectloa to your rield worker appear-
ing in court and offering ruoh testimony as the court may
ad&.
              Trusting this fully anavera your inquiry, Ye are
                                                  Very truly your8




                                                            Assistant


                                                     R. T. Bob Donahue
HTBD :db